Name: 83/54/EEC: Commission Decision of 24 January 1983 amending Decision 74/442/EEC relating to the setting up of a Joint Committee on Social Problems of Agricultural Workers
 Type: Decision
 Subject Matter: labour law and labour relations;  EU institutions and European civil service;  international affairs;  farming systems
 Date Published: 1983-02-16

 Avis juridique important|31983D005483/54/EEC: Commission Decision of 24 January 1983 amending Decision 74/442/EEC relating to the setting up of a Joint Committee on Social Problems of Agricultural Workers Official Journal L 044 , 16/02/1983 P. 0022 - 0022 Finnish special edition: Chapter 3 Volume 15 P. 0238 Spanish special edition: Chapter 05 Volume 3 P. 0041 Swedish special edition: Chapter 3 Volume 15 P. 0238 Portuguese special edition Chapter 05 Volume 3 P. 0041 *****COMMISSION DECISION of 24 January 1983 amending Decision 74/442/EEC relating to the setting up of a Joint Committee on Social Problems of Agricultural Workers (83/54/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas structural changes have come about in the European organizations representing agricultural workers since the setting up of the Joint Committee and new needs have arisen because of the enlargement of the Community; Whereas the Commission must take account of the situation in the individual Member States so as to ensure the participation of employers and employees in agriculture in the work of the Joint Committee and thus maintain the effective representation of all interested parties; Whereas the presence at the Committee's meetings of observers from organizations other than those referred to in Article 4 of Commission Decision 74/442/EEC (1) may increase the Committee's effectiveness, HAS DECIDED AS FOLLOWS: Article 1 Decision 74/442/EEC is hereby amended as follows: 1. Article 4 is replaced by the following: 'Article 4 1. The Committee shall consist of 52 members. 2. Seats shall be attributed as follows: (a) to representatives of employers: 26; (b) to representatives of employees: 26. 3. The members of the Committee shall be appointed by the Commission, 50 of them on proposals from the following agricultural employers' and agricultural employees' associations: - Employers' association (25 members): - The Committee of Agricultural Trade Organizations of the European Economic Community (COPA); - Employees' association (25 members): - The European Federation of Agricultural Workers in the Community (EFA).' 2. The following paragraph 4 is added to Article 13: '4. The Commission may, after consulting the Committee, invite organizations other than those referred to in Article 4 (3) to participate in the Committee's work as observers.' Article 2 This Decision shall take effect on 24 January 1983. Done at Brussels, 24 January 1983. For the Commission Ivor RICHARD Member of the Commission (1) OJ No L 243, 5. 9. 1974, p. 22.